Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 8/07/2018, wherein claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed an IDS on 8/07/2018, it is considered.
Remark
4.	For broad & reasonable interpretation (according to applicant’s specification, para.[0041], “inflection points can correspond to the points where a LIDAR laser beam strikes the surface of a bus located next to the vehicle.”), therefore, the examiner submits that an inflection point is interpreted as a point (at or near an object)  where a laser beam strikes that can generate a reflected radar signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, and 7-19 are rejected under 35 U.S.C.103(a) as being unpatentable over Kamata et al., (US Pub. 20170371338 A1), in view of Khawaja  (US Pub. 20190005667 A1).
A. Per independent claims 1, 15, and 18:  Kamata et al., suggest a device, a medium, and a corresponding method comprising features:
one or more processors (see Kamata et al., Fig. 1 ref. 110);
a memory comprising one or more computer-readable media (see Kamata et al., Fig. 1 ref. 115); the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising:
receiving sensor data comprising information based at least in part on one or more sensor outputs associated with detection of one or more objects in an environment by one or more sensors of a vehicle (i.e., using a memory for sensor data, a LIDAR sensor, and a camera, see Kamata et al., Fig. 1 ref. 119, 124, 126);
determining, based at least in part on the sensor data, one or more inflection points (see Kamata et al., para. [0056], and FIG. 6) corresponding to one or more portions of the one or more objects that occlude detection of the environment beyond the one or more portions of the one or more objects (see Kamata et al., FIG. 5, para. [0022], [0059]).
	Kamata et al do not disclose:

- generating, based on the polar coordinates, sparse map data; comprising the set of polar coordinates.
	However, Khawaja suggests these features
- determining, for each inflection point, polar coordinates comprising a distance from a sensor to an object and an angle of the sensor with respect to the object (see Khawaja, para. [0018]); and
- generating, based on the polar coordinates, sparse map data (see Khawaja, para. [0004]); comprising the set of polar coordinates (see Khawaja, claim 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamata et al., with Khawaja., to use a sparse map because this map is also used for autonomous vehicles, and using a polar coordinate for an autonomous vehicle because this represent a point of origin and an orientation for making a ground surface estimation of a hidden object nearby an environment.
	Independent claims 1, and 15 require lesser limitations comparing to claim 18; therefore, obvious rejections are also applied with rationales and references set forth.
B. Per dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
	Khawaja and Kamata et al also suggest:
- generating, by the computing system, based at least in part on the sparse map data (see Khawaja, para. [0004]), an occlusion map comprising the portion of environment that are occluded from the sensor (see Kamata et al., para. [0022], [0059]).
C. Per dependent claim 3: The rationales and references for a rejection of claim 2 are incorporated.

comprises a two-dimensional representation of the environment proximate to the vehicle that are not detected by the sensors (see Khawaja, para. [0004]).
D. Per dependent claim 4: The rationales and references for a rejection of claim 2 are incorporated.
	Kamata et al also suggest:
- sending, by the computing system, the occlusion map to a perception system of the vehicle, a prediction system of the vehicle (see Kamata et al., FIG. 12, para. [0065], and para. [0108]).
E. Per dependent claim 7: The rationales and references for a rejection of claim 1 are incorporated.
	Kamata et al also suggest:
- determining, by the computing system, based on the sensor data, a point corresponding to an  object that is hidden/is occluded /is prevented from detection (see Kamata et al., para. [0008], [0022], and [0059]) of the environment beyond a portion of the object comprises:
determining, by the computing system, a location of the one or more sensors with respect to the one or more objects over a plurality of time intervals (i.e., suggesting a location where occluded area of vehicle 1020 is detected by the sensor system 120, see Kamata et al., para [0088], Fig. 12 “sensor system 120”).
F. Per dependent claim 8: The rationales and references for a rejection of claim 1 are incorporated.
	Khawaja also suggests:
- a point comprise a three-dimensional point corresponding to a surfaces of the object detected by the sensors (i.e., using 3D sensors, see Khawaja para. [0006] and [0008]).
G. Per dependent claim 9: The rationales and references for a rejection of claim 1 are incorporated.
	Khawaja also suggests:

H. Per dependent claim 10: The rationales and references for a rejection of claim 1 are incorporated.
	Khawaja also suggests:
- a camera 314 is positioned on the vehicle (i.e., using mount 4314, (see Khawaja para. [0104]) to provide data of an object.
I. Per dependent claim 11: The rationales and references for a rejection of claim 1 are incorporated.
	Kamata also suggests:
- determining, by the computing system, based on the sensor data, a point corresponding to an object that occlude detection of the environment 316 beyond the object (e.g., a vehicle is blocked with an environment with trees 316, see Kamata et al., Fig. 6) comprises:
- determining, by the computing system, an area of the environment with predetermined size (i.e., boundary of sensor’s virtual cone angle, and radius depending on a certain sensor 120 abilities, see Kamata et al., Fig. 5)); and
- determining, by the computing system, that each area 590/690 of the plurality of areas includes sensing points on vehicle 320 (i.e., cited art already using polar coordinate with a radius and cone angle of sensor to cover a detected point/area (see Kamata et al., Figs. 5-6 sensor 120, para. [0018], and claim 26).
J. Per dependent claim 12: The rationales and references for a rejection of claim 11 are incorporated.
	Kamata et al., also suggest:
- determining, by the computing system, based on sensor data, an inflection point corresponding objects that occlude detection of the environment beyond the objects (i.e., determining an inflection point – diagonally-opposite- to a square 316, see Kamata et al., FIG. 6) comprises:

determining, by the computing system, that each area of the plurality of areas includes one of the one or more inflection points (i.e., measuring reflected LIDAR signals see Kamata et al., FIG. 9).
K. Per dependent claim 12: The rationales and references for a rejection of claim 11 are incorporated.
	It is routinely reasonable that by default, Kamata et al., also suggest portions below a highest portion of a vehicle 320 is occluded, see Kamata et al., FIG. 5).
L. Per dependent claims 13-14: The rationales and references for a rejection of claim 1 are incorporated.
M. Per dependent claim 13: It has been understood that a use of a camera or a LIDAR having polar coordinates (cone angles with a measurement radius) have been used with Khawaja.
 Khawaja suggests to mount a sensor at optimum viewing angle (see Khawaja, para. [0103]): 
- determining, by the computing system, that the one or more inflection points correspond to the one or more portions of the one or more objects that are less than a predetermined height threshold because a sensor covers a cone angle – see Khawaja FIG. 3, para [0103] with a ground height of LIDAR 312 is 4212 (e.g., therefore, with a cone angle, its observation levels are already higher than a predetermined threshold).
N. Per dependent claim 14: 	Khawaja discloses that the predetermined height threshold is based on a LIDAR sensor of a vehicle (i.e., depending on height level 4212 – see Khawaja FIG. 3).
O. Per dependent claim 16:Kamata also suggest that sensor outputs are based on a three-hundred and sixty degree light detection and ranging (LIDAR) sweep by a LIDAR devices (see Kamata et al., para. [0034], and [0084]).
P. Per dependent claim 17: Khawaja also suggests that a set of polar coordinates comprises a plurality of discretized angles ranging from zero degrees to three-hundred and fifty-nine degrees (i.e., “LIDAR 312 could have a three hundred and sixty degree horizontal, field of view.” see Khawaja, para. [0096]).
Q. Per dependent claim 19: Khawaja also suggests a computing device generating, based on the set of polar coordinates, sparse map data comprising the set of polar coordinates comprises:
determining a format for the sparse map data based on the number of peripheral objects.
6.	Claim 20 is rejected under 35 U.S.C.103(a) as being unpatentable over Kamata et al., in view of Khawaja, and further in view of Samarasekera et al., (US Pub. 20170053538 A1)
The rationales and references for a rejection of claim 18 are incorporated.
	Kamata et al., and Khawaja do not disclose a computing device to generating, based a on  polar coordinates, sparse map data to compressing the sparse map data using lossless compression; however, Samarasekera et al. suggest that claimed idea  (see Samarasekera et al., para. [0047], [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kamata et al., and Khawaja with Samarasekera et al.to compress sparse map data because this would develop a 3D representation of the integrated data that is suitable for compression and live streaming map data.
Claimed Objection
7.	Dependent claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable over a combination of Kamata et al., in view of Khawaja if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Claims 1-4, 8-20 are rejected; and claims 5-6 are objected.
9.	Attached are some close prior art relating to claimed subject matter.
10.	Any inquiry concerning this communication or earlier communications from the examiner should 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662